 

 

Exhibit 10.3

GUARANTY

 

This Guaranty (the “Guaranty”) is made as of October 13, 2017 (“Effective
Date”), by Hispania Petroleum, S.A.,  incorporated in Spain with registered
office at Avda Alcade Ramirez Bethencourt, 25, Planta baja, local 15, Las
Palmas, Gran Canaria (the “Guarantor”) in favor of Capstone Turbine Corporation,
a  Delaware corporation, located at 21211 Nordhoff Street, Chatsworth, CA 91311
USA (the “Company”).

 

1.Recitals.  This Guaranty is made with respect to the following facts and
circumstances:

 

(a)Guarantor, at the solicitation of Turbine International, LLC., a Delaware
limited liability company, located at 1209 Orange St., Corporation Trust Center,
Wilmington, DE 19801 (the “Distributor”) requests that the Company grant Credit
to Distributor in relation to the Distributor Agreement, Promissory Note, and
Assignment of Accounts Receivables (collectively, the “Agreements”) between the
Company and Distributor.  Guarantor agrees to guarantee repayment of the Credit
to the Company as herein described.  The term “Credit” is used throughout this
Guaranty in its broadest sense and shall include all obligations of Distributor
to the Company incurred under the Agreements between Distributor and the Company
that relate to Guarantor’s performance. 

 

(b)The Company would not agree to enter into the Agreements unless the Guarantor
agreed to guarantee the obligations of the Distributor as provided in this
Guaranty, and the Guarantor, as a material inducement and consideration to the
Company is willing to execute and deliver this Guaranty and to agree to and be
bound by its terms.

 

2.Guaranty.

 

2.1.Guaranty of Obligations.  The Guarantor unconditionally, absolutely and
irrevocably guarantees to the Company, and to its successors and assigns, the
full and prompt payment when due (whether by acceleration or otherwise) of all
Credit extended to Distributor under the applicable Agreements.  Unless
specified herein to the contrary, Guarantor’s liability hereunder shall be
unlimited.

 

2.2.Guaranty of Payment.  The liability of the Guarantor on this Guaranty is a
guaranty of payment and performance and not of collectability, and is not
conditional or contingent on the genuineness, validity, regularity or
enforceability of the Agreements or the pursuit by the Company of any remedies
that it now has or may hereafter have with respect thereto.

 

2.3.Continuing Guaranty.  This Guaranty is a continuing guaranty of the
indebtedness and obligations of the Distributor under the Agreement, including
any and all such indebtedness and obligations pursuant to the Agreement which
are renewed, extended, compromised, refinanced or restructured from time to
time.  

 

2.4.Independent Obligations.  The Guarantor agrees that it is directly and
primarily liable to the Company, that the Guarantor's obligations hereunder are
independent of the indebtedness and the obligations of the Distributor under the
Agreement, and that a separate

1

 

--------------------------------------------------------------------------------

 

 

 

action or actions may be brought and prosecuted against the Guarantor, whether
or not action is brought against the Distributor or whether or not the
Distributor is joined in any such action or actions.

 

2.5Intentionally Left Blank.

2.6No Obligation to Extend Credit.  Guarantor understands and agrees that this
Guaranty shall not constitute a commitment, of any nature whatsoever, by the
Company to renew or hereafter extend Credit to Distributor.

2.7Liens and Set-Off Against Guarantor.  In addition to all liens upon and
rights of setoff against the money, securities or other property of Guarantor
given to the Company by law, the Company shall have a security interest in or a
right of setoff against all money, securities and other property of Guarantor
now or hereafter in the possession of or on deposit with the Company, whether
held in general or special account or deposit or for safekeeping or otherwise;
and each such security interest or right of setoff may be exercised without
demand upon, or notice to Guarantor.  No action or non-action by the Company
with respect to any security interest or right of setoff shall be deemed a
waiver thereof; and every right of setoff or security interest shall continue in
full force and effect until specifically released by Company in writing.

 

3.Consents by Guarantor.

 

3.1.Consents.  The Guarantor hereby authorizes the Company, without notice or
demand and without affecting the Guarantor's liability hereunder, from time to
time to:

 

3.1.1.  Changes in Terms.  Renew, compromise, extend, refinance, accept partial
payments, accelerate or restructure the indebtedness and obligations of the
Distributor under the Agreements or otherwise change the time for payment or the
terms of any such indebtedness or obligations, or any part thereof, including,
without limitation, increasing or decreasing the amount thereof (whether through
the extension of new credit or otherwise) or increasing or decreasing the rate
of interest thereon.

 

3.1.2.  Amendment of Documents.  Waive, amend, rescind, modify or otherwise
change any of the terms or provisions of the Agreements.

 

3.1.3.  Liquidation of Guaranteed Obligations.  Settle, release, compromise,
collect or otherwise liquidate any of the indebtedness or obligations of the
Distributor under the Agreements, or any part thereof, and any security or
collateral therefor in any manner as the Company may determine in its sole and
absolute discretion.

 

3.1.4.  Collateral.  Take and hold collateral to secure the payment and
performance of the indebtedness and obligations of the Distributor under the
Agreements and exchange, enforce, waive and release any such collateral, and
apply such collateral and direct the order or manner of sale thereof as the
Company in its sole and absolute discretion may determine.

 

3.2.    Non-Release of Guarantor.  The Guarantor agrees that the Company may do
any or all of the matters specified in Section 3.1 in such manner, upon such
terms, and at such times, as the Company, in its sole and absolute discretion,
deems advisable, without, in any way or respect,

2

 

--------------------------------------------------------------------------------

 

 

 

impairing, affecting, reducing or releasing the Guarantor from its undertakings
hereunder and the Guarantor hereby consents to each and all of the matters
specified in Section 3.1.

 

4.Waivers.

 

4.1.Defenses.  The Guarantor hereby waives any right to assert against the
Company as a defense, counterclaim, setoff or cross-claim, any defense (legal or
equitable), counterclaim, setoff or cross-claim which the Guarantor may now or
at any time hereafter have under applicable law, rule, arrangement or
relationship against the Distributor, or either of them, or the Company or any
other party.  The Guarantor waives all defenses, counterclaims, cross-claims and
setoffs of any kind or nature arising, directly or indirectly, from the present
or future lack of perfection, sufficiency, validity or enforceability of the
Agreements or any security interest thereunder.  Guarantor waives all right to
require the Company to proceed against Distributor or any other person or pursue
any other remedy in Company’s power whatsoever. 

 

4.2.Presentment, Demand and Notice.  The Guarantor waives all presentments,
demands for performance, notices of nonperformance, protests, notices of
protests, notices of dishonor, notices of default, notice of acceptance of this
Guaranty, diligence and notices of the existence, creation or incurrence of the
indebtedness and obligations of the Distributor under the Agreements or of new
or additional indebtedness or obligations of the Distributor incurred or created
after the date of this Guaranty, and all other demands, notices or formalities
of whatsoever kind to which the Guarantor may be entitled under applicable law.

 

4.3.Remedies Against Distributor or Guarantor.  As a condition to payment or
performance by the Guarantor under this Guaranty, the Company shall not be
required to, and the Guarantor hereby waives any and all rights to require the
Company to, prosecute or seek to enforce any remedies against the Distributor,
or any other party liable to the Company on account of the indebtedness and
obligations of the Distributor under the Agreements or to require the Company to
seek to enforce or resort to any remedies with respect to any security
interests, liens or encumbrances granted to the Company by the Distributor, or
any other party on account of the indebtedness and obligations of the
Distributor under the Agreements.  The Company may maintain successive actions
for each default hereof.

 

4.4.  Subrogation Rights.  Until all the terms, covenants and conditions of the
Agreements on the Distributor’s part to be performed and observed are fully
performed and observed, the Guarantor shall have no right of subrogation,
reimbursement, exoneration, indemnity or contribution against the Distributor,
by reason of any payments or acts of performance by the Guarantor in compliance
with the obligations of the Guarantor under this Guaranty; provided that,
notwithstanding the foregoing, the Guarantor shall have no right of subrogation,
reimbursement, exoneration, indemnity, contribution or any other rights that
would result in the Guarantor being deemed a creditor of the Distributor under
the United States Bankruptcy Code, and the Guarantor irrevocably waives all such
rights and the right to assert any such rights until such time as Guarantor has
fully and irrevocably performed under this Guaranty.

 

4.5 Qualification of Waivers.  Notwithstanding any term in this Section 4 or
elsewhere in this Guaranty to the contrary, to the extent that Distributor, has
any counterclaim, set-off or cross-claim rights against the Company in
connection with its obligations under the Agreements, the Guarantor shall be an
additional, third party beneficiary of those counterclaim, set-off or cross-

3

 

--------------------------------------------------------------------------------

 

 

 

claim rights and Guarantor shall have the right to directly exert such
counterclaim, set-off or cross-claim rights on Guarantor’s behalf in connection
with Guarantor’s obligations under this Guaranty.

 

4.6Authorization of Signatory.  If Guarantor is a corporation, partnership, or
Trust, the Company need not inquire into the power of Guarantor or the authority
of its officers, directors, partners or agents acting or purporting to act in
its behalf and any Credit granted in reliance upon the purported exercise of
such power or authority is hereby guaranteed.

5.Waiver of Suretyship Defenses.  The Guarantor agrees that nothing contained in
this Guaranty shall prevent the Company from suing on the Agreements or from
exercising any rights available to it under the Agreements, and that the
exercise of any of these rights shall not constitute a legal or equitable
discharge of the Guarantor.  The Guarantor understands that the exercise by the
Company of certain rights and remedies contained in the Agreements may affect or
eliminate the Guarantor's right of subrogation against the Distributor and that
the Guarantor may therefore succeed to a partially or totally nonreimbursable
liability hereunder.  Nevertheless, the Guarantor hereby authorizes and empowers
the Company to exercise, in its sole and absolute discretion, any rights and
remedies, or any combination of rights and remedies, that may then be available,
since it is the intent and purpose of the Guarantor that the obligations
hereunder shall be absolute, independent and unconditional under any and all
circumstances.  Without limiting the generality of the foregoing, the Guarantor
expressly waives any and all benefits under California Civil Code §§ 2809, 2810,
2819, 2845, 2849, 2850, and 2855.

 

6.Subordination. At any time when Distributor is in default, beyond any
applicable cure periods, of any of its indebtedness or obligations under the
Agreements, any and all indebtedness of the Distributor, now or hereafter held
by the Guarantor shall be subordinated and junior in right of payment to the
indebtedness and obligations of the Distributor to the Company under the
Agreements and no payments on account of any such indebtedness shall be made by
Distributor, nor received or collected by Guarantor, until all indebtedness and
obligations of the Distributor to the Company under the Agreements have been
irrevocably paid and performed in full.  Alternatively, any such indebtedness of
Distributor to Guarantor, if the Company so requests, shall be collected,
enforced and received by Guarantor as trustees for the Company and be paid over
to Company on account of the Credit but without reducing or affecting in any
manner the liability of Guarantor herein.  Should Guarantor fail to collect
proceeds of debt owed to it by Distributor and pay the proceeds to the Company,
Company as Guarantor’s attorney-in-fact may do such acts and sign such documents
in Guarantor’s name as Company considers necessary to effect such collection.

7.Bankruptcy. 

 

7.1.  Liability of Guarantor Unaffected.  The liability of the Guarantor under
this Guaranty shall in no way be affected by:  the release or discharge of the
Distributor, in any creditor proceeding, receivership, bankruptcy or other
proceeding; the impairment, limitation or modification of the liability of the
Distributor, or any remedy for the enforcement of the liability of the
Distributor, resulting from the operation of any present or future provision of
the United States Bankruptcy Code or any bankruptcy, insolvency, debtor relief
statute (state or federal), or any other statute, or from the decision of any
court, the rejection or disaffirmance of the indebtedness or obligations of the
Distributor, under the Agreements, or any portion thereof, in

4

 

--------------------------------------------------------------------------------

 

 

 

any such proceeding; or the cessation, from any cause whatsoever, whether
consensual or by operation of law, of the liability of the Distributor, to the
Company.

 

8.Financial Condition of Distributor.  The Guarantor is presently informed of
the financial condition of the Distributor and of all other circumstances which
a diligent inquiry would reveal and which bear upon the risk of nonpayment of
the indebtedness and obligations of the Distributor under the Agreements.  The
Guarantor hereby covenants that it will keep itself informed of the
Distributor’s financial condition and of all other circumstances which bear upon
the risk of nonpayment.  The Guarantor waives any duty on the part of the
Company to disclose to the Guarantor any facts it may now or hereafter know
about the Distributor, regardless of whether the Company has reason to believe
that any such facts materially increase the risk beyond that which the Guarantor
intends to assume, or has reason to believe that such facts are unknown to the
Guarantor, or has a reasonable opportunity to communicate such facts to the
Guarantor, it being understood and agreed that the Guarantor is fully
responsible for being and keeping informed of the financial condition of the
Distributor and of all circumstances bearing on the risk of nonpayment of the
indebtedness and obligations of the Distributor under the Agreements.

 

9.Termination of Guaranty.  The Guarantor's obligations under this Guaranty
shall continue in full force and effect and this Guaranty shall not terminate
until the indebtedness and obligations of the Distributor under the Agreements
are fully paid, performed and discharged.  The indebtedness and obligations of
the Distributor under the Agreements shall not be considered fully paid,
performed and discharged unless and until all payments by the Distributor to the
Company are no longer subject to any right on the part of any person, including,
without limitation, the Distributor, as debtor-in-possession, or any trustee or
receiver in bankruptcy, to set aside such payments or seek to recoup the amount
of such payments, or any part thereof.  The foregoing shall include, without
limitation, all rights to recover preferences voidable under the United States
Bankruptcy Code.  In the event that any such payments by the Distributor to the
Company are set aside after the making thereof, in whole or in part, or settled
without litigation, to the extent of any such settlement, all of which is within
the Company's sole and absolute discretion, the Guarantor shall be liable for
the full amount the Company is required to repay plus costs, interest,
attorneys' fees and any and all expenses which the Company paid or incurred in
connection therewith.

 

10.Other Provisions.

 

10.1.  Expenses.  The Guarantor agrees to pay all attorneys' fees and all other
costs and expenses which may be incurred by the Company in the collection from
Distributor of any Credit, and in the enforcement by the Company of this
Guaranty.

10.2.  Interest.  All amounts required to be paid to the Company by the
Guarantor pursuant to the provisions of this Guaranty (including, without
limitation, pursuant to Section 2 and 10.1 hereof) shall bear interest from the
date upon which such amounts are due to the date of payment thereof at a rate
equal to 5% over the inter-bank lending rate from time to time.  All payments of
such amounts by the Guarantor shall include any such accrued interest.

 

10.3.  Governing Law.  The validity, construction and performance of this
Guarantee shall be governed by the laws of the State of California, without
regard to the laws as to choice or conflict of laws.  In any action brought
under or arising out of this Guaranty, the undersigned

5

 

--------------------------------------------------------------------------------

 

 

 

hereby consents to the jurisdiction of any competent federal or state court
within the State of California, and consent to service of persons by any means
authorized by California or federal law.

10.4.  Entire Agreement.  This Guaranty embodies the entire agreement and
understanding between the Company and the Guarantor pertaining to the subject
matter of this Guaranty, and supersedes all prior agreements, understandings,
negotiations, representations and discussions, whether verbal or written, of
such parties, pertaining to that subject matter.  In executing this Guaranty,
Guarantor is acting in its own capacity and not as an agent or other authorized
party of Distributor, and nothing herein is intended to or shall constitute a
modification of the Agreements or any other agreements between the Company and
Distributor.

 

10.5.  Assignment; Binding Effect.  Neither this Guaranty nor any rights or
obligations under this Guaranty may be assigned by the Guarantor without the
prior written consent of the Company, which the Company is under no obligation
to give.  The provisions of this Guaranty shall bind and inure to the benefit of
the Company and the Guarantor and their respective heirs, executors, personal
representatives, successors and assigns. 

 

10.6.  Notices.  Whenever the Company or the Guarantor desire or are required to
give any notice, demand or request with respect to this Guaranty, each such
communication shall be in writing and shall be given by personal service,
overnight mail service with proof of delivery or mailed by certified mail,
postage prepaid, return receipt requested, addressed as set forth in the first
paragraph of this Guaranty.  Such communications sent shall be effectively given
when they are received by the addressee thereof, but if sent by certified mail,
they shall be effectively given three (3) days after being deposited in the
United States Mail.  The Company and the Guarantor may change their respective
address for such communications by giving notice to the other in conformity with
this Section.

 

10.7.  Amendment and Waiver.  This Guaranty may not be amended, modified or
supplemented except by a writing duly executed by the Guarantor and a duly
authorized officer of the Company.  No provision of this Guaranty or right of
the Company under this Guaranty can be waived except by a writing duly executed
by a duly authorized officer of the Company.  No waiver by the Company of a
breach of any provision of this Guaranty shall be construed as a waiver of any
subsequent or different breach, and no forbearance by the Company to seek a
remedy for noncompliance or breach by the Guarantor shall be construed as a
waiver of any right or remedy with respect to such noncompliance or breach.

 

10.8.  Time.  Time is of the essence with respect to each provision of this
Guaranty.

 

10.9.  Severability.  The invalidity or unenforceability of any particular
provision of this Guaranty shall not affect the other provisions, and this
Guaranty shall be construed in all respects as if any invalid or unenforceable
provision were omitted.

 

10.10.  Further Action.  The Guarantor agrees to perform any further acts and to
execute and deliver any other documents which may be necessary in the opinion of
the Company to effect the provisions of this Guaranty.

 



6

 

--------------------------------------------------------------------------------

 

 

 

10.11.  Headings.  The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Guaranty.

 







7

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Guarantor, intending to be bound, has executed this
Guaranty as of the year and date first above written.

 

GUARANTOR:



 

 

 

/s/ Jose D. Penafiel

Name:

Jose D. Penafiel

Title:

Director

 

8

 

--------------------------------------------------------------------------------